Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites a PNG format where a full description of PNG format is not provided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 9, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

generating a plurality of interesting images through the trained anti-neural network model; 
obtaining a plurality of hash values by calculating a hash value of each interesting image; selecting a target hash value equal to the random number from the plurality of hash values; and determining an image corresponding to the target hash value as the candidate image.” in which an interesting image or plurality of interesting images are a subjective description or a relative term in describing an image or images. Claim language therefore renders indefinite.  Claims 9 and 16 recite similar limitations and are rejected with the same reason.

Claim 7 recites: The image generation method of claim 1, wherein the preset anti-neural network is a Progressive Growing of Generative Adversarial Net (PGGAN), and an up- sampling in the PGGAN is changed from an inverse convolution to a nearest neighbor plus convolution.  However, there is no definition and/or explanation in original specification is found as to what an inverse convolution and a nearest neighbor plus convolution are and how they differ from each other or conventional convolution operation.  Claim 7 therefore renders indefinite. The claimed limitation is therefore not weighted.

Claim 14 recites similar limitations as claim 4 and is rejected with the same reason.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 16119207



Claims 1, 3, 6, 8, 10, 13, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0050879 A1, Zaman et al. (hereinafter Zaman) in view of US 2019/0122077 A1, Tsishkou et al. (hereinafter Tsishkou).


As to claim 1, Zaman discloses an image generation method applicable in a computing device, the method comprising: 

processing the plurality of original images to obtain a training data set (pars 0021-0022, 0033, segmenting the images data set into a training data set); 
training an anti-neural network model according to the training data set (Fig 1B; pars 0012, 0018-0019, 0030, based on receiving training data set, training a GAN model to generate at least one candidate image); 
generating a candidate image through the trained anti-neural network model (Figs 1B, 4; pars 0002-0004, 0018-0019); and
 complementing the candidate image through a detail completion network model to obtain a target image according to a comparison image (Fig 1B; pars 0018-0019, 0023, 0030, 0068, an enhanced/improved image (e.g. target image) being generated/obtained from candidate images through an image evaluation module according to a true image).  

As to claim 3, Zaman discloses the image generation method of claim 1, wherein the complementing the candidate image through a detail completion network model to obtain a target image according to a comparison image comprises: inputting the candidate image and the comparison image into the detail completion network model (Fig 1B, candidate images being input to Image Evaluation Module; pars 0002-0004, 0019, 0024); 
extracting preset features of the comparison image using the detail completion network model (Figs 1B-1C, 4-5, capture feature of the true image (e.g. one of the vehicles); 

As to claim 6, Zaman discloses the image generation method of claim 1, wherein the training an anti-neural network model according to the training data set comprises: putting images belonging to a same type of the training data set into a preset anti- neural network (Figs 1A-1C; pars 0010, 0013, 0015, 0017, 0028, vehicles), the preset anti-neural network comprises an image generation neural network and an image identification neural network (pars 0019, image generation and discrimination neural network); ending the training of the anti-neural network, when a quality difference within pairs of images continuously generated by the image generation neural network is less than a preset first threshold and a loss function value of the image identification neural network is less than a preset second threshold (Fig 1B, iterative image generation based on error threshold; pars 0004, 0015, 0019, 0022, the images to satisfy a threshold improvement or modeling accuracy).  

As to claim 8, it is a device claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.


As to claim 15, it recites a non-transitory storage medium storing instructions executed to perform functions and features recited in claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 17, 20, they are rejected with the same reason as set forth in claims 3 and 6, respectively.


Claims 2, 4, 9, 11, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zaman in view of US 2019/0171665 A1, Navlakha et al. (hereinafter Navlakha).


As to claim 2, Zaman discloses the image generation method of claim 1, wherein the generating a candidate image through the trained anti-neural network model comprises: 
generating a plurality of interesting images through the trained anti-neural network model (Fig 1B; pars 0002-0004, an image or media generation model generates a set of candidate images or media for object recognition); but does not expressly disclose generating a random number using a random algorithm; generating a plurality of interesting images through the trained anti-neural network model; obtaining a plurality of hash values by calculating a hash value of each interesting image; selecting a target 
Navlakha, in the same or similar field of endeavor, further teaches generating a random number using a random algorithm (Figs 7, 24, 43A-43B); 
obtaining a plurality of hash values by calculating a hash value of each interesting image (pars 0005-0007, generating a query image hash via a hash model); selecting a target hash value equal to the random number from the plurality of hash values (pars 0091, 0111-0112, 0114, selecting a hash length that matches similarity); and determining an image corresponding to the target hash value as the candidate image (Figs 16-19, 0022-0023).
Therefore, consider Zaman and Navlakha’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Navlakha’s teachings on similarity search using a hash model in Zaman’s image generation method for image feature matchings. 

As to claim 4, Zaman discloses the image generation method of claim 1, wherein the processing the plurality of original images comprises: normalizing a format of each original image to a PNG format (Zaman: pars 0012, 0018, original image being input in a GAN network/model (e.g. in compliance format); Navlakha: Figs 5-6; pars 0007, 0084); detecting a target object in each of the normalized images and segmenting the target object to obtain a plurality of target images (Zaman: pars 0010, 0021, 0029, 0080, image segmenting; Navlakha: pars 0007, 0084) ; normalizing a size of each target image to a preset target size (Navlakha: pars 0083, 0105).  

As to claims 9, 11, they are rejected with the same reason as set forth in claims 2, 4, respectively.

As to claims 16, 18, they are rejected with the same reason as set forth in claims 2, 4, respectively.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaman in view of Tsishkou and further in view of CN 108711138 A, He et al. (see google translation attached).


As to claim 7, Zaman as modified discloses the image generation method of claim 1 and the preset anti-neural network being a Generative Adversarial Net (Zaman: pars 0012, 0018-0019) but does not expressly teach being a Progressive Growing of Generative Adversarial Net (PGGAN), and an up- sampling in the PGGAN is changed from an inverse convolution to a nearest neighbor plus convolution.  He, in the same or similar field of endeavor, additionally teaches a PGGAN may be utilized instead (abstract; page 3, page 8). Therefore, consider Zaman as modified and He’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate He’s teachings on PGGAN in Zaman as modified’s method as an alternative GAN solution.

As to claim 14, it is rejected with the same reason as set forth in claim 7.

Allowable Subject Matter
Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record (Zaman, Naviakha, and He) neither discloses alone nor teaches in combination specifics and details recited in claim 5.  Claims 12 and 19 recite similar limitations as claim 5. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUN SHEN/
Primary Examiner, Art Unit 2661